EXHIBIT 10.39

ALION SCIENCE AND TECHNOLOGY CORPORATION

PHANTOM STOCK PLAN

(Amended and Restated as of June 25, 2013)

The Alion Science and Technology Corporation Phantom Stock Plan (the “Plan”) was
initially established by Alion Science and Technology Corporation, a Delaware
corporation (the “Company”), effective as of February 11, 2003. This Plan is
hereby amended and restated effective as of June 25, 2013.

ARTICLE I

PURPOSE

The purpose of the Plan is to attract and retain key management employees of the
Company and to provide such persons with a proprietary interest in the Company
through the granting of phantom shares of common stock of the Company.

ARTICLE II

DEFINITIONS

For the purpose of the Plan, unless the context requires otherwise, the
following terms shall have the meanings indicated:

2.1. “Administrative Committee” means the Compensation Committee of the Board,
or such person or persons as the Compensation Committee shall designate, unless
the Board resolves to act itself as the Administrative Committee.

2.2. “Affiliate” means any entity, whether now or hereafter existing, which at
the time of reference, controls, is controlled by, or is under common control
with, Alion (including, but not limited to, joint ventures, limited liability
companies, and partnerships).

2.3. “Award” means a grant of Phantom Stock under this Plan.

2.4. “Board” means the Board of Directors of the Company.

2.5. “Cause” or “Just Cause” shall have the same meaning as defined in the
relevant Participant’s Employment Agreement.

2.6. “Change in Control” means the occurrence of any of the following events:

(a) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934 (the “Exchange Act”)), other than the Alion
Science and Technology Corporation Employee Ownership, Savings and Investment
Trust, is or becomes the beneficial owner (as defined in Rules 13d-3 and 13d-5
under the Exchange Act), directly or indirectly, of thirty percent (30%) or more
of either (1) the then outstanding shares of common stock of the Company or
(2) the combined voting power of the then outstanding capital stock of the
Company, which voting power may be manifested through the entitlement to vote
generally in the election of directors, by contract through the right to convert
non-voting securities into voting securities or otherwise;

 

- 1 -



--------------------------------------------------------------------------------

(b) such time as when individuals who on the Effective Date constituted the
Board of Directors of the Company (together with any new directors whose
election by such Board of Directors of the Company or whose nomination for
election by the shareholders of the Company was approved by a majority vote of
the directors of the Company) cease for any reason to constitute a majority of
the Board of Directors of the Company then in office;

(c) the adoption of a plan relating to the liquidation or dissolution of the
Company; and

(d) the merger or consolidation of the Company with or into any other entity or
the merger of any other entity with or into the Company, or the sale of all or
substantially all the assets of the Company (determined on a consolidated basis)
to another person or entity other than (A) a transaction in which the survivor
or transferee is an entity controlled by the Alion Science and Technology
Corporation Employee Ownership, Savings and Investment Trust or (B) a
transaction following which (i) in the case of a merger or consolidation
transaction, holders of securities that represented 100% of the voting power of
the Company immediately prior to such transaction (or other securities into
which such securities are converted as part of such merger or consolidation
transaction) own directly or indirectly at least a majority of the voting power
of the Person surviving such merger or consolidation transaction immediately
after such transaction and in substantially the same proportion as before the
transaction and (ii) in the case of a sale of assets transaction, each
transferee assumes substantially all of the obligations of the Company and
becomes an affiliate of the Company.

2.7. Code” means the Internal Revenue Code of 1986, as amended and any successor
Code, and related rules, regulations and interpretations.

2.8. “Common Stock” means the voting common stock, $0.01 par value per share, of
the Company, subject to adjustments pursuant to the Plan.

2.9. “Company” means Alion Science and Technology Corporation, a Delaware
corporation.

2.10. “Disability” means that the Participant (a) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or to last for a
continuous period of not less than 12 months; (b) is, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, receiving income replacement benefits for a period of not less than 3
months under an accident and health plan covering employees of the Company; or
(c) has been determined to be totally disabled by the Social Security
Administration.

 

- 2 -



--------------------------------------------------------------------------------

2.11. “Employee” shall mean any person who is employed by the Company, is on the
Company’s payroll, and whose wages are subject to withholding under the Federal
Insurance Contributions Act, codified in Code Section 3121 or would be subject
to such withholding if paid in the US.

2.12. “Employer” shall mean the Company and any Affiliate that, with the consent
of the Company, elects to participate in the Plan and any successor entity that
adopts the Plan. If any such entity withdraws, is excluded from participation in
the Plan or terminates its participation in the Plan, such entity shall
thereupon cease to be an Employer.

2.13. “Employment Agreement” shall mean the employment contract specifying the
terms of Participant’s employment with Employer.

2.14. “Exercise Date” shall mean the date as of which a Participant surrenders
Phantom Stock shares vested on or prior to December 31, 2004.

2.15. “Fair Market Value” on any given date means the value of one share of
Common Stock as determined by the Administrative Committee in its sole
discretion, based upon the most recent valuation of the Common Stock made by an
independent appraisal that meets the requirements of Code Section 401(a)(28)(C)
and the regulations thereunder as of a date that is no more than 12 months
before the relevant transaction to which the valuation is applied.

2.16. “Grant Date” means the effective date on which an Award is made to a
Participant as set forth in the applicable Phantom Stock Agreement.

2.17. “Participant” shall mean an Employee of the Company who has an Employment
Agreement to whom an Award is granted under this Plan.

2.18. “Phantom Stock Agreement” means the agreement between the Company and the
Participant pursuant to which the Company authorizes an Award hereunder. Each
Phantom Stock Agreement entered into between the Company and a Participant with
respect to an Award granted under the Plan shall incorporate the terms of this
Plan and shall contain such terms and conditions, consistent with the provisions
of the Plan, as may be established by the Administrative Committee. Provisions
in any Phantom Stock Agreement relating to matters such as noncompetition,
nonsolicitation and protection of intellectual property are hereby deemed to be
consistent with the Plan.

2.19. “Phantom Stock” means a unit granted to a Participant that entitles the
Participant to receive a payment in cash equal to the Fair Market Value of a
share of Common Stock on the date the Phantom Stock vests.

2.20. “Plan” means the Alion Science and Technology Corporation Phantom Stock
Plan, as amended from time to time.

2.21. “Surrender Date” means the date as of which a Participant surrenders
Phantom Stock shares pursuant to Section 7.1 below.

 

- 3 -



--------------------------------------------------------------------------------

2.22. “Termination of Employment” means cessation of performance of services for
the Company. For purposes of maintaining a Participant’s continuous status as an
Employee and accrual of rights under any Award granted pursuant to the Plan,
transfer of an Employee among Alion and any of its Affiliates shall not be
considered a Termination of Employment with the Company. A Participant will not
be deemed to have incurred a Termination of Employment while he or she is on
military leave, sick leave, or other bona fide leave of absence (such as
temporary employment by the government) if the period of such leave does not
exceed six months or such longer period as the Participant’s right to
reemployment with the Company or an Affiliate is provided either by statute or
by contract. If the period of leave exceeds six months and the Participant’s
right to reemployment is not provided either by statute or by contract, the
Termination of Employment will be deemed to occur on the first date immediately
following such six-month period. For the avoidance of doubt, and by way of
example only, if a Participant works for a wholly-owned subsidiary of the
Company, then a sale of the subsidiary by the Company would be regarded as a
Termination of Employment of such Participant for purposes of this Plan,
notwithstanding the Participant’s continued employment with that former
subsidiary. Whether an Employee of the Company incurs a termination of
employment with the Company will be determined in accordance with the
requirements of Code Section 409A.

2.23. “Valuation Date” shall mean a date as of which the Fair Market Value of
Common Stock of the Company is determined.

ARTICLE III

ADMINISTRATION

3.1. General. The Plan shall be administered by the Administrative Committee.
The Administrative Committee shall have the full and final authority, in its
discretion, to interpret conclusively the provisions of the Plan; to adopt such
rules for carrying out the Plan as it may deem advisable; to decide all
questions of fact arising in the application of the Plan; and to make all other
determinations necessary or advisable for the administration of the Plan.

3.2. Procedure. The Administrative Committee shall meet at such times and places
and upon such notice as it may determine. A majority of the members of the Board
or committee serving as Administrative Committee hereunder shall constitute a
quorum. Any acts by the Administrative Committee may be taken at any meeting at
which a quorum is present and shall be by majority vote of those members
entitled to vote. Additionally, any acts reduced to writing or approved in
writing by all of the members of the Board or committee serving as
Administrative Committee hereunder shall be valid acts of the Administrative
Committee. Members of the Board or committee who are either eligible for Awards
or have been granted Awards may vote on any matters affecting the administration
of the Plan or the grant of Awards pursuant to the Plan, except that no such
member shall act upon the granting of an Award to himself or herself, but any
such member may be counted in determining the existence of a quorum at any
meeting of the Administrative Committee during which action is taken with
respect to the granting of an Award to him or her.

 

- 4 -



--------------------------------------------------------------------------------

3.3. Duties. The Administrative Committee shall have full power and authority to
administer and interpret the Plan and to adopt such rules, regulations,
agreements, guidelines and instruments for the administration of the Plan and
for the conduct of its business as the Administrative Committee deems necessary
or advisable, all within the Administrative Committee’s sole and absolute
discretion. The Administrative Committee shall have full power and authority to
take all other actions necessary to carry out the purpose and intent of the
Plan, including, but not limited to, the authority to:

(a) construe the Plan and any Award under the Plan;

(b) select the Employees of the Company to whom Awards may be granted and the
time or times at which Awards shall be granted;

(c) determine the number of shares of Common Stock to be covered by or used for
reference purposes for any Award;

(d) determine and modify from time to time the terms and conditions, including
restrictions, of any Award and to approve the form of Phantom Stock Agreements;

(e) impose limitations on Awards, including limitations on transfer provisions;

(f) modify, extend or renew outstanding Awards, or accept the surrender of
outstanding Awards and substitute new Awards; or

(g) to prescribe, amend and rescind rules and regulations relating to the Plan,
including rules and regulations relating to sub-plans established for the
purpose of qualifying for preferred tax treatment under foreign tax laws.

3.4. Limited Liability. To the maximum extent permitted by law, no member of the
Board or committee serving as Administrative Committee hereunder shall be liable
for any action taken or decision made in good faith relating to the Plan or any
Award.

3.5. Effect of Administrative Committee’s Decision. All actions taken and
decisions and determinations made by the Administrative Committee on all matters
relating to the Plan pursuant to the powers vested in it hereunder shall be in
the Administrative Committee’s sole and absolute discretion and shall be
conclusive and binding on all parties concerned, including the Company, its
stockholders, any Participants in the Plan and any other employee of the
Company, and their respective successors in interest.

ARTICLE IV

PARTICIPATION

Individual Participants in the Plan shall be selected by the Administrative
Committee in its sole discretion from key executive Employees of the Company.
Awards may be granted by the Administrative Committee at any time and from time
to time to new Participants, or to existing Participants, or to a greater or
lesser number of Participants, and may include or exclude previous Participants,
as the Plan Administrative Committee shall determine. Except as required by this
Plan, Awards granted at different times need not contain similar provisions.

 

- 5 -



--------------------------------------------------------------------------------

ARTICLE V

GRANT OF PHANTOM STOCK

5.1. Shares Subject to the Plan. Subject to adjustments as provided in Article
X, the shares of Common Stock that may be used for reference purposes with
respect to Awards granted under this Plan shall not exceed 2,000,000 shares of
Common Stock, reduced by any shares of Common Stock used for reference purposes
with respect to awards issued under the Alion Science and Technology Corporation
Board of Directors Phantom Stock Plan and the Alion Science and Technology
Corporation Performance Shares and Retention Phantom Stock Plan (whether or not
such awards have expired, terminated unexercised, or become unexercisable, or
have been forfeited or otherwise terminated, surrendered or cancelled). No
actual shares of Common Stock are reserved hereunder. References to shares of
Common Stock are for accounting and valuation purposes only, and not to grant
any voting or other rights associated with ownership of Common Stock.

5.2. Grant of Award. Subject to Section 5.3 and other applicable provisions of
the Plan, the Administrative Committee may at any time and from time to time
grant Awards of Phantom Stock to eligible Participants, as it deems appropriate.
The grant of an Award shall be authorized by the Administrative Committee and
shall be evidenced by a Phantom Stock Agreement in a form approved by the
Administrative Committee, between the Company and the Participant. Each such
Phantom Stock Agreement shall set forth its Grant Date, the number of shares of
Phantom Stock awarded, and the vesting provisions. Each such Phantom Stock
Agreement shall be subject to the express terms and conditions of this Plan, and
shall be subject to such other terms and conditions that, in the reasonable
judgment of the Administrative Committee, are appropriate and not inconsistent
with this Plan.

5.3. Disqualified Persons. Notwithstanding the foregoing, no grant of Phantom
Stock may be made to any “Disqualified Person” (within the meaning of
Sections 409(p)(4) and 4979A of the Code, as added by the Economic Growth and
Tax Relief Reconciliation Act of 2001) for any period during which the Company
maintains the Alion Science and Technology Corporation Employee Ownership,
Savings and Investment Plan or any other employee stock ownership plan as
described in and qualified under Section 4975(e)(7) and 401(a) of the Code,
respectively. Any grant of Phantom Stock made in violation of this provision
shall be null and void ab initio. In addition, no grant of Phantom Stock may be
made to any eligible individual if and to the extent that such grant would cause
such individual to become a Disqualified Person.

 

- 6 -



--------------------------------------------------------------------------------

ARTICLE VI

RIGHT TO PAYMENT

6.1. Vesting. A Participant shall have no right to exercise or receive payment
for any share of Phantom Stock until it is vested, as described below.

(a) For Awards granted on or before November 10, 2003, unless otherwise
determined by the Administrative Committee in a Participant’s Phantom Stock
Agreement, Awards shall vest in accordance with the following schedule:

 

Anniversary from Grant Date    Vested Amount  

3rd

     50 % 

4th

     25 % 

5th

     25 % 

(b) For Awards granted on or after November 11, 2003, unless otherwise
determined by the Administrative Committee in a Participant’s Phantom Stock
Agreement, Awards shall vest in accordance with the following schedule:

 

Anniversary from Grant Date    Vested Amount  

1st

     20 % 

2nd

     20 % 

3rd

     20 % 

4th

     20 % 

5th

     20 % 

6.2. Termination and Forfeiture of Awards. If a Participant incurs a Termination
of Employment on or before becoming 100% vested in an Award, he or she shall
forfeit any unvested portion of the Award, except as provided below:

(a) Voluntary Termination of Employment. If a Participant voluntarily terminates
employment with the Company, then such Participant shall forfeit all rights to
all unvested Awards, unless such termination is for Good Reason, as defined in
the Participant’s Employment Agreement (but for this purpose only, without
regard to whether the occurrence of one of the events is during the Protected
Period, as defined by the Employment Agreement). If a Participant voluntarily
terminates employment with the Company for Good Reason, then such Participant
shall immediately vest in a prorated portion of his or her unvested Awards
issued prior to November 9, 2005, based on a ratio the numerator of which is the
number of months from the Grant Date through the end of the month of such
termination and the denominator of which is sixty (60). For Awards made on or
after November 9, 2005, if a Participant voluntarily terminates employment with
the Company for Good Reason, then such Participant shall immediately vest in a
prorated portion of his or her outstanding Awards equal to the greater of the
amount vested under Section 6.1(b) and the amount determined based on a ratio
the numerator of which is the number of months from the Grant Date through the
end of the month of such termination and the denominator of which is sixty (60),

 

- 7 -



--------------------------------------------------------------------------------

(b) Involuntary Termination of Employment Without Cause. If a Participant is
involuntarily terminated from employment with the Company for any reason other
than for Cause or Just Cause, then he or she shall immediately vest in a
prorated portion of his or her unvested Awards issued prior to November 9, 2005,
based on a ratio the numerator of which is the number of months from the Grant
Date through the end of the month of such termination and the denominator of
which is sixty (60). For Awards made on or after November 9, 2005, if a
Participant is involuntarily terminated from employment with the Company for any
reason other than for Cause or Just Cause, then such Participant shall
immediately vest in a prorated portion of his or her outstanding Awards equal to
the greater of the amount vested under Section 6.1(b) and the amount determined
based on a ratio the numerator of which is the number of months from the Grant
Date through the end of the month of such termination and the denominator of
which is sixty (60).

(c) Death or Disability. If the Participant’s Termination of Employment is due
to death or Disability, any outstanding Awards at the time of such Termination
of Employment shall immediately become 100% vested.

(d) Change in Control. If the Participant incurs a Termination of Employment for
any reason on or after a Change in Control, any Awards granted prior to such
Change in Control that are outstanding at the time of such Termination of
Employment shall immediately become 100% vested.

(e) Disqualified Persons. If Participant is or becomes a Disqualified Person as
described in Section 5.3 above, then the full amount of any then outstanding
Award that has not yet vested shall be forfeited; and no amount of an Award
shall become vested, if, as a result of such vesting, the Participant would
become a Disqualified Person.

ARTICLE VII

PAYMENT OF PHANTOM STOCK BENEFITS

7.1. Exercise of Awards Vested on or before December 31, 2004. A Participant may
elect to exercise any shares of Phantom Stock granted and vested on or before
December 31, 2004, by filing a written election to exercise with the
Administrative Committee at least six (6) months in advance of the Exercise Date
and at least three (3) months in advance of the Valuation Date that will apply
to such Exercise Date; provided, however, that the Phantom Stock that becomes
vested on November 12, 2004 may be exercised as of November 12, 2004, based upon
an election by the Participant filed no later than August 2, 2004.
Notwithstanding the foregoing, the Exercise Date of vested shares of Phantom
Stock shall not be earlier than the date the Phantom Stock becomes vested nor
later than the earliest of (1) the date of the occurrence of a termination event
described in Section 6.2 or any other Termination of Employment of the
Participant; (2) the date of a Change in Control; or (3) the fifth
(5th) anniversary of the Grant Date of the Phantom Stock. An election to
exercise Phantom Stock shall be made in such form and at such time as the
Administrative Committee deems acceptable.

 

- 8 -



--------------------------------------------------------------------------------

7.2. Payment of Awards Granted before November 9, 2005, and Vesting on or after
January 1, 2005. A Participant granted Phantom Stock under this Plan before
November 9, 2005, but not vesting until on or after January 1, 2005, shall be
entitled to a cash payment on the Surrender Date, which shall be the earlier of
(i) the date on which the Participant becomes fully vested in the Award, or
(ii) the date of the Participant’s Termination of Employment. Notwithstanding
the foregoing, (a) the Surrender Date of a vested Award may be accelerated, with
the consent of the Administrative Committee, under the circumstances set forth
in Section 7.3(a) through (d); and (b) a Participant may elect, in accordance
with Internal Revenue Service Notice 2005-1, Q-20(a), to receive payment of any
Awards granted before November 9, 2005, and vesting on or after January 1, 2005,
calendar year 2005 or, if later, the taxable year in which the amounts are
earned and vested. Any such election shall be made in a form acceptable to the
Administrative Committee and filed with the Administrative Committee no later
than December 31, 2005.

7.3. Payment of Awards Granted on or after November 9, 2005. The Administrative
Committee may, in its discretion, permit a Participant to elect whether the
Surrender Date with respect to an Award granted on or after November 9, 2005
shall occur (a) with respect to any portion of an Award which has become vested
under Section 6.1(b), the date on which such portion of the Award becomes
vested; or (b) the date on which the entire amount of the Award becomes 100%
vested or, if earlier, upon the Participant’s Termination of Employment. Any
such election shall be made in a writing acceptable to the Administrative
Committee and filed with the Administrative Committee prior to the Award Grant
Date; provided, however, that in the case of a new Participant, such election
shall be made within 30 days after the Participant becomes eligible to
participate in the Plan. If the Administrative Committee does not permit an
election under this provision, or if a Participant fails to make a timely
election to the contrary hereunder, the Participant shall be deemed to have
elected the Surrender Date described in clause (b) above. Notwithstanding the
foregoing, the Surrender Date of a vested Award may be accelerated, with the
consent of the Administrative Committee, under the following circumstances:

(a) Compliance with Domestic Relations Order: To permit payment to an individual
other than the Participant as necessary to comply with the provisions of a
domestic relations order (as defined in Code Section 414(p)(1)(B));

(b) Conflicts of Interest: To permit payment as necessary to comply with the
provisions of a certificate of divestiture (as defined in Code
Section 1043(b)(2));

(c) Payment of Employment Taxes: To permit payment of federal employment taxes
under Code Sections 3101, 3121(a) or 3121(v)(2), or to comply with any federal
tax withholding provisions or corresponding withholding provisions of applicable
state, local, or foreign tax laws as a result of the payment of federal
employment taxes, and to pay the additional income tax at source on wages
attributable to the pyramiding Code Section 3401 wages and taxes; or

(d) Tax Event: Upon a good faith, reasonable determination by the Company, upon
advice of counsel, that the Plan or an Award fails to meet the requirements of
Code Section 409A and regulations thereunder. Such payment may not exceed the
amount required to be included in income as a result of the failure to comply
with the requirements of Code Section 409A.

 

- 9 -



--------------------------------------------------------------------------------

7.4. Amount and Timing of Payment. A Participant shall be entitled to a cash
payment upon exercise or surrender (as applicable) of an Award equal to the
number of vested units of Phantom Stock subject to surrender, multiplied by the
Fair Market Value as of the Valuation Date coincident with or immediately
preceding the Surrender Date; provided, however, that, in the case of an Award
outstanding on the date of a Change in Control, the Fair Market Value of such
Phantom Stock units shall be determined based upon the Fair Market Value of
Common Stock as of the Valuation Date coincident with or immediately preceding
the Surrender Date, or the Valuation Date coincident with or immediately
preceding the date of the Change in Control, whichever produces the higher Fair
Market Value.

7.5. Time of Payment. Except as provided in Section 7.6, the Company shall make
payment of the amount receivable upon the exercise of an Award by the delivery
of cash in a lump sum within sixty days after the Exercise Date of an Award
described in Section 7.1, or as soon as practicable after the Surrender Date of
an Award described in Section 7.2 or 7.3, as applicable, but in any event within
2 1/2 months after the end of the Plan Year in which the Surrender Date occurs.
Notwithstanding the foregoing, payment under this Section 7.5 may be delayed
(without imputation of earnings, interest or other gains or losses after the
Surrender Date) solely to the extent necessary under the following
circumstances, provided that payment is made as soon as possible after the
reason for delay no longer applies:

(a) Unforeseeable Administrative or Financial Cause. The Compensation Committee
reasonably determines that (1) it is administratively impracticable to make
payment by the end of the applicable 2 1/2 month period or that making such
payment will jeopardize the solvency of the Company, and (2) such
impracticability or insolvency was unforeseeable as of the Grant Date.

(b) Payments Subject to Section 162(m). The Company reasonably anticipates that
its deduction with respect to such payment would otherwise be limited or
eliminated by application of Code Section 162(m).

(c) Payments that Would Violate Loan Covenant or Similar Contractual
Requirement. The Company reasonably anticipates that making the payment will
violate a term of a loan agreement to which the Company is a party, including
any ESOP loan agreement, or other similar contract to which the Company is a
party, and such violation will cause material harm to the Company.

(d) Payments that Would Violate Law. The Company reasonably determines that
payment would violate Federal securities laws or other applicable law.

 

- 10 -



--------------------------------------------------------------------------------

7.6. Election to Defer Benefits. If a Participant has elected as the Exercise
Date for Phantom Stock granted and vested on or before December 31, 2004, the
fifth (5th) anniversary of the Grant Date of such Phantom Stock, and the
Participant is also a participant in the Alion Science and Technology
Corporation Executive Deferred Compensation Plan (the “Deferred Compensation
Plan”), he or she may elect, at least 180 days prior to such Exercise Date, to
defer receipt of all or a portion of the Plan benefit through a contribution to
the Deferred Compensation Plan equal to the amount that would otherwise have
been payable under Section 7.2. If a Participant has elected, or is deemed to
have elected, as the Surrender Date of an Award under Section 7.2 or 7.3 the
date on which the entire amount of the Award becomes 100% vested, then the
Participant may elect to have the amount of payment for such Award that would
otherwise be made upon the Surrender Date deferred into the Deferred
Compensation Plan, provided that he or she has not incurred a Termination of
Employment and is then (or is then eligible to become) a participant in the
Deferred Compensation Plan. Any such election shall be made in a writing
acceptable to the Administrative Committee and filed with the Administrative
Committee at least one year prior to the Surrender Date. Such election shall
become effective upon the Surrender Date and shall specify a time for payment
and method of distribution available under the Deferred Compensation Plan,
provided that such election may not provide for a time of distribution (other
than as a result of Termination of Employment, death or Disability) earlier than
five years after the Surrender Date.

7.7. Discharge. Any payment made by the Company in good faith in accordance with
the provisions of this Plan and a Participant’s Phantom Stock Agreement shall
fully discharge the Company from all further obligations with respect to such
payment and the Phantom Stock Agreement.

7.8. Compliance with Code Section 409A. No payment shall be made in violation of
Section 409A or any other applicable provisions of the Code and the rules and
regulations thereunder.

7.9. Withholding. The Company shall have the right to deduct from all amounts
paid pursuant to the Plan any Federal, State or local income tax, social
security contribution or other payroll taxes required by law, whether domestic
or foreign, to be withheld with respect to such payments. The Company shall also
have the right to deduct FICA contributions required at vesting.

ARTICLE VIII

AMENDMENT AND TERMINATION

8.1. Amendment. The Board may amend the Plan at any time and from time to time,
provided that (a) no amendment shall deprive any person of any rights granted
under the Plan before the effective date of such amendment without such person’s
consent; and (b) amendments may be subject to shareholder approval to the extent
needed to comply with applicable law. Notwithstanding the foregoing, the Board
may unilaterally amend the Plan or any outstanding Award subject to Section 409A
as necessary to cause the Plan or such Award to comply with Code Section 409A.

8.2. Termination. The Board reserves the right to terminate the Plan in whole or
in part at any time, without the consent of any person granted any rights under
the Plan. Termination of the Plan shall not affect the Administrative
Committee’s ability to exercise the powers granted to it hereunder with respect
to Awards granted under the Plan prior to the date of such termination.
Notwithstanding the foregoing, termination of the Plan shall not result in the
acceleration of payment of any Award except as permitted by the Administrative
Committee and consistent with the requirements of Code Section 409A.

 

- 11 -



--------------------------------------------------------------------------------

ARTICLE IX

TERM

The Plan shall be effective from the date that this Plan is approved by the
Board. Unless sooner terminated by action of the Board, the Plan will terminate
on February 11, 2013, but Awards granted before this termination date will
continue to be effective in accordance with their terms and conditions.

ARTICLE X

TRANSACTIONS

10.1. Adjustment of Number and Price of Shares. Any other provision of the Plan
notwithstanding, if through, or as a result of, any merger, consolidation, sale
of all or substantially all of the assets of the Company, reorganization,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split or other similar transaction, the outstanding shares of Common Stock are
increased or decreased or are exchanged for a different number or kind of shares
or other securities of the Company, or additional shares or new or different
shares or other securities of the Company or other non-cash assets are
distributed with respect to such shares of Common Stock or other securities, the
Administrative Committee shall make an appropriate or proportionate adjustment
in the Awards as it deems appropriate, in its sole discretion. The adjustment by
the Administrative Committee shall be final, binding and conclusive.

10.2. Adjustments Due to Special Circumstances. The Administrative Committee is
authorized to make adjustments in the terms and conditions of, and the criteria
included in, Awards in recognition of unusual or nonrecurring events affecting
the Company, or the financial statements of the Company, or of changes in
applicable laws, regulations, or accounting principles, whenever the
Administrative Committee determines that such adjustments are appropriate in
order to prevent dilution or enlargement of the benefits or potential benefits
intended to be made available under the Plan.

10.3. Compliance with Code Section 409A. Notwithstanding the foregoing, the
Administrative Committee shall not make an adjustment under this Article X which
results in a violation of Code Section 409A.

ARTICLE XI

MISCELLANEOUS PROVISIONS

11.1. No Guarantee of Employment. Neither the Plan nor any Award granted under
the Plan shall confer upon any Participant any right with respect to continuance
of employment by the Company. Participation in this Plan shall not be construed
to confer upon any Participant the legal right to be retained in the employ of
the Company or give any person any right to any payment whatsoever, except to
the extent of the benefits provided for hereunder. Each Participant shall remain
subject to discharge to the same extent as if this Plan had never been adopted.
Nothing in this Plan shall prevent, interfere with or limit in any way the right
of the Company to terminate a Participant’s employment at any time, whether or
not such termination would result in: (a) the failure of any Award to vest;
(b) the forfeiture of any unvested or vested portion of any Award under the
Plan; and/or (c) any other adverse effect on the Participant’s interests under
the Plan.

 

- 12 -



--------------------------------------------------------------------------------

11.2. No Rights as a Shareholder. A Participant shall not have any rights as a
shareholder with respect to any shares of Phantom Stock.

11.3. Indemnification of Board and Plan Administrative Committee. No member of
the Board or the Administrative Committee, nor any officer or Employee of the
Company acting on behalf of the Board or the Administrative Committee, shall be
personally liable for any action, determination, or interpretation taken or made
in good faith with respect to the Plan, and all members of the Board or the
Administrative Committee and each and any officer or Employee of the Company
acting on their behalf shall, to the extent permitted by law, be fully
indemnified and protected by the Company in respect of any such action,
determination, or interpretation.

11.4. Effect of the Plan. Neither the adoption of this Plan nor any action of
the Board or the Administrative Committee shall be deemed to give any person any
right to be granted an Award or any other rights except as may be evidenced by a
Phantom Stock Agreement, or any amendment thereto, duly authorized by the
Administrative Committee and executed on behalf of the Company, and then only to
the extent and upon the terms and conditions expressly set forth therein.

11.5. Non-Assignability. Phantom Stock granted to a Participant may not be
transferred or assigned other than by will or by the laws of descent and
distribution. If the Participant attempts to alienate, assign, pledge,
hypothecate, or otherwise dispose of his Phantom Stock or any right thereunder,
except as provided for in this Plan or the Phantom Stock Agreement, or in the
event of any levy, attachment, execution, or similar process upon the right or
interest conferred by this Plan or the Phantom Stock Agreement, the
Administrative Committee may terminate the Participant’s Phantom Stock by notice
to him, and it shall thereupon become null and void.

11.6. Restrictive Legends. The Company may at any time place legends referencing
any restrictions described in the Phantom Stock Agreement and any applicable
federal or state securities law restrictions on all Awards.

11.7. Company Charter and Bylaws. This Plan is subject to the charter and
by-laws of the Company, as they may be amended from time to time.

11.8. No Trust or Fund Created. Neither the Plan nor any Award shall create or
be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company and a Participant or any other person. To the
extent that any Participant or other person acquires a right to receive payments
from the Company pursuant to an Award, such right shall be no greater than the
right of any unsecured general creditor of the Company; however, in the event of
commencement of a voluntary or involuntary case of bankruptcy against or by the
Company, all vested and unvested Awards made hereunder shall be canceled and
void.

 

- 13 -



--------------------------------------------------------------------------------

11.9. Governing Law. All questions arising with respect to this Plan and any
Phantom Stock Agreement executed hereunder shall be determined by reference to
the laws of the State of Delaware in effect at the time of their adoption and
execution, respectively, without implementing its laws regarding choice of law.

 

- 14 -